Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 6 October 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 6-7 Oct. 1822
				
				6 October Mr. Smith called to make a visit to my brother, stating to me, that he was so interesting a man he was desirous to become acquainted with him; to all of which of course I assented—I am trying to read Madlle. Le Norman’s memoirs of the Empress Josephine, which however I find so inflated and bombastic, I cannot read much at a time—It is lent me by Mrs. Manigault, and I must peruse it out of politeness—There is great rejoicing here about Letters to Mr Pedersen from Politeca, stating the appointment of Count Pabloa—The English papers however announce a Baron Tuyllo—The Treaty has given great satisfaction in France; and de Neuville was honoured by a publick dinner at Havre—something quite new in that Country according to Mr. de Menon—I went with Miss Mease to visit Mrs Lenox and Miss Keene; I was however much condemned, as it is said to be a breach of ettiquette; and too great a condescention on my part—however I insisted that as I had condescended to eat the breakfast they politely gave me, I thought I ought to return it as you did your dinners formerly—I met the Chavalier Anduaga who looks gloomy enough and I do not wonder at it the last accounts from Spain being very grievous for a man in his situation—I found Mr. Short at Mrs. Lenox’s he is a confirmed old Bachelor living by rule at a boarding house in Chestnut St having only one room with an income of 30000 Dollars a year—He is a great epicure and very fond of all the good things of this world but is too indolent to enjoy them according to his means. He is pleasing in his manners and very lively in his conversation—I was urged to go to Mrs. Manigaults but declined as I could not go alone, and Mary has a bad Cold and my brother was confined. I therefore excused myself for this Eveng. Dr & Mrs. Mease and their daughter called to see me. Mrs. M. is the daughter of Ormond Butler, a Lady of great pretentions and a very genteel woman. Miss Ann Biddle also called—I likewise saw the beautiful Mrs. Hare Powell in the Street. She has a very handsome face but there is something dowdy in her style which does not please me—Apropos Mr. Walsh is anxious to know who the Editor of the Louisville Gazette is. He says in him you have a very powerful friend and a very able man. Kitty might soon learn from Mrs. Colvin—What has induced this Lady to give up her paper? Could she not procure a sufficient number of subscribers? Poor thing I pity her very sincerely—A pretty business McDuffie and Cumming have made of their quarrel—what are either of them worth. They  are a disgrace to the Country—7 Went to see Mrs. Lowndes and Miss Otis with Dr & Mrs. Mease—Mrs. L. told us that Mr Lowndes was very ill entirely confined to his chamber and that they have persuaded him to sail for England on Sunday week—Mrs. Delavand was dying when I called I therefore could not see Miss Otis—I likewise called on Mrs. Morris who looked sweetly—Dr. Mease told me that he had been applied to by a famous Astronomer who has written to him to know if he would meet with any encouragement from the Government in this Country?—I told him that I doubted very much if such a person could obtain any advantage by coming—He agreed with me in opinion, and said that your Letter to Fraustenwald had always pleased him very much, and he thought in that every thing had been said, concerning emigration which could be said upon the subject—He also told me speaking of the order of Spain for the removal of the Depot, that he had some years ago suggested to the President, that Lampedosa  would be an excellent place for such a purpose—that he believes the P. made it a subject of negotiation; but that did not meet his idea as he was convinced, that it might be purchased by an individual; and through him advantageously bought by the United States without being shackled by any burthens—I mention it because it was evidently said to me for that  purpose—It belongs to an Italian family who are in bad circumstances, and from whom it could be procured he thinks without much difficulty—Among the news I heard that the rich Mr. Simm’s had been obliged to assign over all his property to his Creditors, and that his fine house is for sale—How unstable is the life of a Merchant!—From the highest elevation of fortune, how a moment will sink him in the dust!—This affair does not amount to a failure as he continues in business—In the Evening I called upon Mrs. Meredith and met Miss Keene in the Street who told me that Tom Willing was very bad in Boston, not expected to live, having relapsed—We passed the Evening at home alone—I believe I forgot to mention our visit to the Circus Friday night. As usual I saw the forty thieves—and as execrably performed as you can possibly imagine—We intended seeing Mathews on our way; but the papers announce his exit from Baltimore, and I am afraid we  shall miss him altogether—This evening I am engaged to Mrs. Manigaults to meet all the Carolinians—I was also invited to Mr Sauls to meet the Louisiannians; but could not go to both—I must hasten home for as my brother is no longer sick; and I am not in the quality of Nurse; I shall be plunged in a sea of parties altogether impossible for me to accept, under my present circumstances—More especially as I have neither dresses or inclination, or Carriage, or Servants, to appear with proper eclat—A thing deemed absolutely necessary in my character of Wife to the Secretary of State, who it is my pride and joy to honour—Poor John Law—I fear it is sickly at W. and am very impatient to hear from you—
				
					
				
				
			